DETAILED ACTION
This Office action is responsive to the Amendment filed on 09/28/2022.
Claim 1 has been amended.
Claims 11-21 have been cancelled.
Claims 22-29 have been newly added.
Claims 2-10 filed on 06/21/2021 have been withdrawn from consideration as being directed to a non-elected invention.
Claims 1 and 22-29 are presented for examination.

Election/Restrictions
The set of claims 2-10 filed on 06/21/2021 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The set of claims 2-10 is describing different embodiment disclosed in the specification which is different from originally presented claim as follows:
Group I: Claims 1 and 22-29  are directed to a system for testing at least one target application running on a target computer system for security vulnerabilities or security configuration problems for the target application; launching at least one of the testing and probing modules based on the configuration of the testing and probing modules, testing resources of the target application and determining whether at least one of the security vulnerabilities or the security configuration problems exist on the tested resources of the target application.
	
Group II: Claims 2-10 are directed to a system for automatically determining security vulnerabilities for at least one target computer system running one or more software application in a network; launching at least one testing or probing module based on a characteristic of at least one relevant resource discovered and identified by the system identifier module, testing the at least one relevant resource, and determining a vulnerability of the at least one relevant resource.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the set of claims 2-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to a “system for testing at least one target application running on a target computer system for security vulnerabilities or security configuration problems” in lines 1-3 which is not statutory because as defined in the specification, “core engine subsystem”, “scan engine subsystem”, “system identifier subcomponent”, testing and probing modules”, and “intelligent dispatch subcomponent” are software (please see pages 9-10).  Software by itself is not statutory.  Additionally, the claimed system is directed to software per se, which do not show the physical transformation. Accordingly, the claimed "system" would amount to computer programs, a type of functional descriptive material, per se. As such, the claimed system/apparatus must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of recitation of such hardware as part of the claimed system, it is considered non-statutory. Therefore, claim 1 is non-statutory. 
Claims 22-29 depend on claim 1, and also do not incorporate any hardware into independent claim, therefore they are rejected with the same rationale applied against claim 1 above.
Response to Arguments
Applicant’s arguments, see page 9 of amendment’s Remarks, filed 09/23/2020, with respect to claim 1 have been fully considered but are not persuasive. 
One page 7, Applicant appears argue that “Claim 2 includes similar elements to claim 1 and there can be no argument that the claims are to a different invention as can be seen by a simple review of the claims”. 
Examiner respectfully disagrees. The set of claims 2-10 filed on 06/21/2021 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The set of claims 2-10 is describing different embodiment disclosed in the specification which is different from originally presented claim as follows:
Group I: Claims 1 and 22-29  are directed to a system for testing at least one target application running on a target computer system for security vulnerabilities or security configuration problems for the target application; launching at least one of the testing and probing modules based on the configuration of the testing and probing modules, testing resources of the target application and determining whether at least one of the security vulnerabilities or the security configuration problems exist on the tested resources of the target application.
	
Group II: Claims 2-10 are directed to a system for automatically determining security vulnerabilities for at least one target computer system running one or more software application in a network; launching at least one testing or probing module based on a characteristic of at least one relevant resource discovered and identified by the system identifier module, testing the at least one relevant resource, and determining a vulnerability of the at least one relevant resource.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the set of claims 2-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

One page 9, Applicant further argues that “Applicants believe that the claims are not software by itself. For example, the data storage is claimed with the core engine subsystem. The claimed also recite network servers. Finally, with this response, claim 1 has been amended to further include a processor for execution”.
This argument is not persuasive because claim 1 is directed to the system comprising: “core engine subsystem”, “scan engine subsystem”, “system identifier subcomponent”, testing and probing modules”, and “intelligent dispatch subcomponent” are software (please see pages 9-10 of the specification). Applicant should note that the data storage device is not claimed in the system. In addition,  the terms, “network servers” and “processor” can be software (see computerlanguage.com for definition). Therefore, claim 1 merely comprises software modules.
For at least the above reasons, the 101 rejection is maintained.

Allowable Subject Matter
Claims 1 and 22-29 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The set of claims 2-10 filed on 06/21/2021 should be canceled in order to place the application in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAOTRAN N TO/Primary Examiner, Art Unit 2435